DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ISLAM et al. (US 2019/0246378 A1; hereafter ISLAM).




With respect to claim 1, ISLAM discloses a resource allocation method (Abstract, Title), comprising:
configuring or reserving, by a first parent node (108, 124, 112 in FIG.3; 108, 124, 112 in FIG. 4), a first communication resource (CELL1 and CELL 2 assigned to Time intervals 3, r and 5 in FIG. 18 and FIG. 19) for a subnode; and
sending, by the first parent node to a second parent node (108, 124, 112 in FIG.3; 108, 124, 112 in FIG. 4), resource indication information used to indicate the first communication resource (CELL1 and CELL 2 assigned to Time intervals 3, r and 5 in FIG. 18 and FIG. 19), wherein the resource indication information is used to enable the second parent node to configure or reserve a second communication resource (CELL1 and CELL 2 assigned to Time intervals 3, r and 5 in FIG. 18 and FIG. 19) for the subnode according to the first communication resource (CELL1 and CELL 2 assigned to Time intervals 3, r and 5 in FIG. 18 and FIG. 19).




With respect to claim 2, ISLAM further discloses 2. The method according to claim 1, wherein an intersection set of the first communication resource and the second communication resource is an empty set, or there is no interference between the first communication resource and the second communication resource (CELL1 and CELL 2 assigned to Time intervals 3, r and 5 in FIG. 18 and FIG. 19).



With respect to claim 3, ISLAM further discloses 3. The method according to claim 1, wherein the first communication resource and the second communication resource both comprise a time resource (CELL1 and CELL 2 assigned to Time intervals 3, r and 5 in FIG. 18 and FIG. 19); and/or
the first communication resource and the second communication resource both comprise a band resource.

With respect to claim 4, ISLAM further discloses 4. The method according to claim 3, wherein the subnode is a relay node (108, 124, 112 in FIG.3; 108, 124, 112 in FIG. 4), the first communication resource and the second communication resource both comprise the time resource (CELL1 and CELL 2 assigned to Time intervals 3, r and 5 in FIG. 18 and FIG. 19), and the time resource comprises a backhaul time resource; and
the backhaul time resource comprises an uplink backhaul time resource and a downlink backhaul time resource within a time window (paragraph [0050]).



With respect to claim 5, ISLAM further discloses 5. The method according to claim 4, wherein the sending, by the first parent node (108, 124, 112 in FIG.3; 108, 124, 112 in FIG. 4) to a second parent node (108, 124, 112 in FIG.3; 108, 124, 112 in FIG. 4), resource indication information used to indicate the first communication resource comprises:
before a preset time period that is before a time resource configured by the first parent node for the subnode comes, sending, by the first parent node, the resource indication information to the second parent node (paragraphs [0125] and [0126] see the preconfigured settings and not overlapping resources).



With respect to claim 6, ISLAM further discloses 6. The method according to claim 3, wherein the subnode is a terminal, the first communication resource and the second communication resource both comprise the time resource, and the time resource comprises an access time resource (CELL1 and CELL 2 assigned to Time intervals 3, r and 5 in FIG. 18 and FIG. 19); and
the access time resource comprises an uplink access time resource and a downlink access time resource within a time window (paragraphs [0125] and [0126] see the preconfigured settings and not overlapping resources).

With respect to claim 7, ISLAM further discloses 7. The method according to claim 6, wherein the uplink access time resource and the downlink access time resource are non-backhaul time resources in the time window, and an intersection set of the uplink access time resource and the downlink access time resource is an empty set (paragraphs [0125] and [0126] see the preconfigured settings and not overlapping resources).


With respect to claim 8, ISLAM further discloses 8. The method according to claim 1, wherein the resource indication information further
comprises a subnode identifier and a time pattern, and the time pattern is used to indicate a start time of the time window (paragraphs [0125] and [0126] see the preconfigured settings and not overlapping resources).


With respect to claim 9, ISLAM discloses a resource allocation method (Abstract, Title), comprising:
receiving, by a second parent node (108, 124, 112 in FIG.3; 108, 124, 112 in FIG. 4) from a first parent node (108, 124, 112 in FIG.3; 108, 124, 112 in FIG. 4) or a subnode, resource indication information used to indicate a first communication resource (CELL1 and CELL 2 assigned to Time intervals 3, r and 5 in FIG. 18 and FIG. 19), and determining, according to the resource indication information, a first communication resource configured or reserved by the first parent node for the subnode; and
configuring or reserving, by the second parent node (108, 124, 112 in FIG.3; 108, 124, 112 in FIG. 4), a second communication resource (CELL1 and CELL 2 assigned to Time intervals 3, r and 5 in FIG. 18 and FIG. 19) for the subnode according to the first communication resource (CELL1 and CELL 2 assigned to Time intervals 3, r and 5 in FIG. 18 and FIG. 19).



With respect to claim 10, ISLAM further discloses 10. The method according to claim 9, wherein the subnode (108, 124, 112 in FIG.3; 108, 124, 112 in FIG. 4) is a relay node, the first communication resource (CELL1 and CELL 2 assigned to Time intervals 3, r and 5 in FIG. 18 and FIG. 19) and the second communication resource both comprise the time resource (CELL1 and CELL 2 assigned to Time intervals 3, r and 5 in FIG. 18 and FIG. 19), and the time resource comprises a backhaul time resource; and
the backhaul time resource comprises an uplink backhaul time resource and a downlink backhaul time resource within a time window (paragraphs [0125] and [0126] see the preconfigured settings and not overlapping resources).


With respect to claim 11, ISLAM further discloses 11. The method according to claim 10, wherein the receiving, by a second parent node (108, 124, 112 in FIG.3; 108, 124, 112 in FIG. 4) from a first parent node (108, 124, 112 in FIG.3; 108, 124, 112 in FIG. 4) or a subnode, resource indication information used to indicate a first communication resource comprises:
before a preset time period that is before a time resource configured by the first parent node for the subnode comes, receiving, by the second parent node, the resource indication information from the first parent node (108, 124, 112 in FIG.3; 108, 124, 112 in FIG. 4) or the subnode.


With respect to claim 12, ISLAM further discloses 12. The method according to claim 9, wherein the subnode is a terminal, the first communication resource and the second communication resource both comprise the time resource, and the time resource comprises an access time resource (CELL1 and CELL 2 assigned to Time intervals 3, r and 5 in FIG. 18 and FIG. 19); and
the access time resource comprises an uplink access time resource and a downlink access time resource within a time window (paragraphs [0125] and [0126] see the preconfigured settings and not overlapping resources).

With respect to claim 13, ISLAM further discloses 13. The method according to claim 12, wherein the uplink access time resource and the downlink access time resource are non-backhaul time resources in the time window, and an intersection set of the uplink access time resource and the downlink access time resource is an empty set (paragraphs [0125] and [0126] see the preconfigured settings and not overlapping resources).


With respect to claim 14, ISLAM discloses a resource allocation method (Abstract, Title), comprising:
sending, by a subnode (108, 124, 112 in FIG.3; 108, 124, 112 in FIG. 4) to a second parent node (108, 124, 112 in FIG.3; 108, 124, 112 in FIG. 4), resource indication information used to indicate a first communication resource (CELL1 and CELL 2 assigned to Time intervals 3, r and 5 in FIG. 18 and FIG. 19), wherein the resource indication information is used to enable the second parent node to configure or reserve a second communication resource for the subnode according to the first communication resource (CELL1 and CELL 2 assigned to Time intervals 3, r and 5 in FIG. 18 and FIG. 19), where the first communication resource is configured or reserved by a first parent node for the subnode; and
accessing, by the subnode (108, 124, 112 in FIG.3; 108, 124, 112 in FIG. 4), the second parent node (108, 124, 112 in FIG.3; 108, 124, 112 in FIG. 4).


With respect to claim 15, ISLAM further discloses 15. The method according to claim 14, wherein the subnode is a relay node (108, 124, 112 in FIG.3; 108, 124, 112 in FIG. 4), the first communication resource and the second communication resource both comprise the time resource, and the time resource comprises a backhaul time resource (CELL1 and CELL 2 assigned to Time intervals 3, r and 5 in FIG. 18 and FIG. 19); and
the backhaul time resource comprises an uplink backhaul time resource and a downlink backhaul time resource within a time window (paragraphs [0125] and [0126] see the preconfigured settings and not overlapping resources).


With respect to claim 16, ISLAM further discloses 16. The method according to claim 14, wherein the subnode is a terminal, the first communication resource and the second communication resource both comprise the time resource, and the time resource comprises an access time resource (CELL1 and CELL 2 assigned to Time intervals 3, r and 5 in FIG. 18 and FIG. 19); and
the access time resource comprises an uplink access time resource and a downlink access time resource within a time window (paragraphs [0125] and [0126] see the preconfigured settings and not overlapping resources).

With respect to claim 17, ISLAM further discloses 17. The method according to claim 16, wherein the uplink access time resource and the downlink access time resource are non-backhaul time resources in the time window, and an intersection set of the uplink access time resource and the downlink access time resource is an empty set (paragraphs [0125] and [0126] see the preconfigured settings and not overlapping resources).

With respect to claim 18, ISLAM discloses a parent node (108, 124, 112 in FIG.3; 108, 124, 112 in FIG. 4), comprising a processor and a memory (FIG. 31; FIG. 32), wherein the memory stores a computer program (FIG. 31; FIG. 32), and when the computer program is executed by the processor (FIG. 31; FIG. 32), the processor is configured to perform steps of the resource allocation method according to claim 1.

With respect to claim 19, ISLAM discloses a parent node (108, 124, 112 in FIG.3; 108, 124, 112 in FIG. 4), comprising a processor and a memory (FIG. 31; FIG. 32), wherein the memory stores a computer program (FIG. 31; FIG. 32), and when the computer program is executed by the processor, the processor (FIG. 31; FIG. 32) is configured to perform steps of the resource allocation method according to claim 9.

With respect to claim 20, ISLAM discloses a subnode (108, 124, 112 in FIG.3; 108, 124, 112 in FIG. 4), comprising a processor and a memory (FIG. 31; FIG. 32), wherein the memory stores a computer program (FIG. 31; FIG. 32), and when the computer program is executed by the processor (FIG. 31; FIG. 32), the processor is configured to perform steps of the resource allocation method according to claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        June 11, 2022